DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 5-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,789,979 in view of Watanabe et al. (US 2018/011417).
With regard to claims 1 and 5, US 10,789,979 claims a magnetic recording tape medium having a substrate, a soft magnetic underlayer, a CrNiFe fcc (111) seed layer, a Ru layer and a perpendicular magnetic recording layer thereon (see claims 1 and 7).   The reference fails to claim the thickness of the soft magnetic underlayer and the difference between Young’s modulus of the medium and that of the substrate as claimed.
Watanabe et al. teaches a magnetic recording tape medium wherein the relationship between the Young’s modulus (E) of the substrate and that of the entire medium is optimized in order to provide a medium with high crack resistance.  The reference provides examples wherein Esubstrate is approximately half of Emedium and the difference between the two values exceeds the claimed value of 2.4 GPa (See Table 3 of Watanabe et al.)  The reference also teaches that a suitable thickness for a soft magnetic underlayer is 10 or 20 nm (see Table 1).
It would have been obvious to one of ordinary skill in the art to adjust the thickness of the soft magnetic underlayer claimed in US 10,789,979 to be within the limits taught by Watanabe et al. as being suitable for use in a perpendicular recording tape.  Furthermore, one of ordinary skill in the art would have been motivated to adjust the difference between Emedium and Esubstrate in the tape claimed in 10,789,979 to be on the order to 70 Gpa as suggested by Watanabe et al. in order to achieve high crack resistance.
With regard to claims 6-13, see claims 1-7 and 9 of US 10,789,979.  
With regard to claims 14-15, the use of a particular type of head, such a ring head, with the claimed magnetic recording medium amounts to a recitation of intended use.  The recording tape set forth in claims 1-7 and 9 of US 10,789,979 is capable of being used in combination with any conventional recording head including a ring head functioning as a servo signal write head.  

Claims 1 and 5-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,789,979 in view of Watanabe et al. (US 2018/011417).
With regard to claims 1 and 5, US 10789979 claims a magnetic recording tape medium having a substrate, a soft magnetic underlayer, a CrNiCr fcc (111) seed layer, a Ru layer and a perpendicular magnetic recording layer thereon (see claims 1 and 7).   The reference fails to claim the thickness of the soft magnetic underlayer and the difference between Young’s modulus of the medium and that of the substrate as claimed.
Watanabe et al. teaches a magnetic recording tape medium wherein the relationship between the Young’s modulus (E) of the substrate and that of the entire medium is optimized in order to provide a medium with high crack resistance.  The reference provides examples wherein Esubstrate is approximately half of Emedium and the difference between the two values exceeds the claimed value of 2.4 GPa (See Table 3 of Watanabe et al.)  The reference also teaches that a suitable thickness for a soft magnetic underlayer is 10 or 20 nm (see Table 1).
It would have been obvious to one of ordinary skill in the art to adjust the thickness of the soft magnetic underlayer claimed in US 10,789,979 to be within the limits taught by Watanabe et al. as being suitable for use in a perpendicular recording tape.  Furthermore, one of ordinary skill in the art would have been motivated to adjust the difference between Emedium and Esubstrate in the tape claimed in 10,789,979 to be on the order to 70 Gpa as suggested by Watanabe et al. in order to achieve high crack resistance.
With regard to claims 6-13, see claims 1-7 and 9 of US 10,789,979.  
With regard to claims 14-15, the use of a particular type of head, such a ring head, with the claimed magnetic recording medium amounts to a recitation of intended use.  The recording tape set forth in claims 1-7 and 9 of US 10,789,979 is capable of being used in combination with any conventional recording head including a ring head functioning as a servo signal write head.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 12 and 14-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Watanabe et al. (US 2018/0122417).
Watanabe et al. discloses a magnetic recording tape medium wherein the relationship between the Young’s modulus (E) of the substrate and that of the entire medium is optimized in order to provide a medium with high crack resistance.  The reference provides examples wherein Esubstrate is approximately half of Emedium and the difference between the two values exceeds the claimed value of 2.4 GPa (See Table 3 of Watanabe et al.)  The reference also teaches that a suitable thickness for a soft magnetic underlayer is 10 or 20 nm (see Table 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 2018/0122417).
Watanabe et al. discloses a magnetic recording tape medium wherein the relationship between the Young’s modulus (E) of the substrate and that of the entire medium is optimized in order to provide a medium with high crack resistance.  The reference provides examples wherein Esubstrate is approximately half of Emedium and the difference between the two values exceeds the claimed value of 2.4 GPa (See Table 3 of Watanabe et al.)  The reference also teaches that a suitable thickness for a soft magnetic underlayer is 10 or 20 nm (see Table 1).  Watanabe discloses an example wherein a NiW underlying layer is formed on the SUL layer and a Ru intermediate layer is formed thereon (see para [0068]).  The reference fails to disclose an example wherein there is a TiCr layer in place of or below the NiW layer as required by presently rejected claims 3-4.
However, Watanabe et al. teaches that the underlying layer can be formed of “an alloy of at least two kinds of metals selected from Cr, Ti, Ni, Ta, and W” -see para [0045]. Thus, choice of any two of the disclosed elements, including Cr and Ti, would have been obvious in view of the apparent functional equivalence of all combinations contained therein.  Use of a TiCr layer in place of the NiW layer shown in para [0068] would have been prima facie obvious.  

Claims 2, 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 2018/0122417) in view of Arai et al. (US 2007/0153419).
Watanabe et al. disclose all of the features of the claimed invention, as detailed in the paragraphs above, except for the use of a CoZrNb alloy (claim 2). Instead, Watanabe et al. discloses a soft magnetic layer that can be formed from any one of “Fe, Ni, Co, and Ta and an added component selected from Zr, B, and Si”- see para [0044].  Watanabe et al. also discloses the use of TiCr or NiW but fails to disclose the use of the two together as required by claim 4.
	Arai et al. teach that it was known in the art to use a soft magnetic layer in a perpendicular magnetic recording medium having a composition containing Co with one or more of the elements Ta, Hf, Nb, Zr, Si, B, and C in order to form a layer with a saturation magnetic flux density (Bsat) suitable for perpendicular recording (See para [0037]).  The reference provides a specific example of CoZrNb (see Table 1).
	It would have been obvious to one or ordinary skill in the art prior to the effective filing date of the claimed invention to substitute CoZrNb for the Co and Zr alloy suggested by Watanabe et al. in order to form a SUL with suitable Bsat for perpendicular recording.
	With regard to claim 4, Arai et al. teaches the use of a TiCr/NiW/Ru layer stack between a CoZrNb soft magnetic underlayer an a granular magnetic recording layer (see Table 1).   The reference teaches that the combination of TiCr/NiW provides a means to suppress corrosion of the soft magnetic layer via the Cr-containing layer and a means to control orientation of the overlying Ru layer via the fcc NiW layer (See para [0040]-[0042].
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine a CrTi and NiW layer in the structure taught by Watanabe et al. in order to provide the dual benefits of corrosion resistance and crystalline orientation of the Ru layer.
	With regard to claim 13, Watanabe et al. discloses the use of a CoPt-SiO2 granular magnetic recording layer but fails to disclose the addition of Cr thereto.
	Arai et al. teaches that it was known in the art to form a granular magnetic recording layer using CoCrPt-SiO2 whereby the addition of Cr yields improved grain segregation and thus, reduced noise (see para [0004]).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to add Cr to the magnetic recording layer taught by Watanabe et al. in order to provide improved grain separation and thereby reduce noise.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY RICKMAN whose telephone number is (571)272-1514. The examiner can normally be reached Mon, Tues, Thurs, Fri 9am -12pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Holly Rickman/Primary Examiner, Art Unit 1785